J-S06032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.S.H., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
APPEAL OF: W.H., MOTHER
                                                 No. 2491 EDA 2016


              Appeal from the Order Entered July 12, 2016
    in the Court of Common Pleas of Philadelphia County Family Court
                     at No(s):CP-51-AP-0000907-2015
                              CP-51-DP-0001979-2012
                              FID:51-FN-002936-2012




IN THE INTEREST OF: C.B.-A.R., A            IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA

APPEAL OF: W.H., MOTHER
                                                 No. 2492 EDA 2016


              Appeal from the Order Entered July 12, 2016
    in the Court of Common Pleas of Philadelphia County Family Court
                    at No(s): CP-51-AP-0000908-2015
                             CP-51-DP-0001978-2012
                              FID: 51-FN-002936-2012

IN THE INTEREST OF: C.D.R., JR., A          IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA

APPEAL OF: W.H., MOTHER
                                                 No. 2493 EDA 2016


              Appeal from the Order Entered July 12, 2016
    in the Court of Common Pleas of Philadelphia County Family Court
                    at No(s): CP-51-AP-0000909-2015
                              CP-51-DP-0001977-2012
                              FID: 51-FN-002936-2012
J-S06032-17


IN THE INTEREST OF: C.C.R., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: W.H., MOTHER
                                                       No. 2494 EDA 2016


                 Appeal from the Order Entered July 12, 2016
       in the Court of Common Pleas of Philadelphia County Family Court
                       at No(s): CP-51-AP-0000910-2015
                                CP-51-DP-0002014-2013
                                FID: 51-FN-002936-2012

BEFORE: MOULTON, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                          FILED APRIL 24, 2017

        W.H. (“Mother”) appeals1 from the orders of the Philadelphia Court of

Common Pleas that terminated her parental rights to her four children,

C.S.H., C.B.-A.R., C.D.R., Jr., and C.C.R. (collectively, “Children”), and

changed the permanency goals for Children to adoption. Mother asserts that

the trial court erred in terminating her parental rights under 23 Pa.C.S.

2511(a)(1), (2), (5), (8), and (b) and in changing the goal for Children from

reunification to adoption. We affirm.

        C.D.R., Jr. is a male born in July 2007. C.B.-A.R. is a female born in

January 2009. C.S.H. (aka C.R.) is a male born in March 2011.2 C.C.R. is a

male born in May 2013.        The trial court has thoroughly summarized the



*
    Former Justice specially assigned to the Superior Court.
1
    The appeals of Childrens’ father, C.R. (“Father”), are listed at J-S06031-17.
2
  The trial court referred to C.S.H. as C.R. We use C.S.H. for the sake of
consistency.



                                       -2-
J-S06032-17


history of the family’s contacts with the Philadelphia County Department of

Human Services (“DHS”) as follows:

            On September 10, 2012, [DHS] received a General
        Protective Services (GPS) Report alleging that . . . Mother.
        . . and Father . . . failed to provide their three [c]hildren:
        C.D.R., Jr., C.B[.]-A.R., and [C.S.H.], with adequate food
        and safe housing. The Report alleged that Mother and
        Father only fed the Children once a day; that there was a
        limited amount of food in the family’s home; that there
        had been no running water in the home for the last eight
        months; and that the [three c]hildren are unable to
        bath[e] and appeared to be very dirty. The Report further
        alleged that the family’s home was dirty; that the home
        was malodorous due to standing waste in the toilet; that
        Father was employed; that he used drugs and drank
        alcohol excessively; that Mother is unemployed and
        appeared to be depressed. The Report was substantiated.

           DHS made numerous attempts to assess the
        [c]hildren’s safety, without success, and subsequently filed
        dependent petitions for the [the three children].

           Adjudicatory Hearings for three [c]hildren: C.D.R., Jr.,
        C.B[.]-A.R., and [C.S.H.] were held on November 9, 2012
        before Judge Thomas M. Nocella. The Court finds that
        temporary legal custody of the [three c]hildren to be given
        to DHS and placement in Foster Care.            Supervised
        visitation for the parents at DHS as arranged by the
        parties. [The three c]hildren referred to Child Link for
        Early Intervention Services. DHS to obtain birth
        certificates. DHS to explore appropriate family members
        as possible placement resource. [The three c]hildren may
        be reunified with parents if appropriate, DHS to do home
        evaluation.     ACS may submit administrative order
        discharging commitment and implementing once Children
        are reunified. FSP meeting within 30 days.

           On December 21, 2012 a hearing was held and the
        Children were found not to be dependent and any
        temporary legal and physical custody by DHS to be
        discharged. Children reside with parents and are safe as
        of December 20, 2012.


                                     -3-
J-S06032-17



          On April 19, 2013, DHS received a GPS Report alleging
       that [C.S.H.] was diagnosed with neurofibromatosis; that
       Mother was first asked to take Child to St. Christopher’s
       Hospital for Children for an evaluation in November 2012;
       that several appointments were made for Mother and
       Father to take the [c]hild for an evaluation; and that the
       [c]hild still has not been evaluated. The Report alleged
       that there was concern regarding the [c]hild’s development
       and the psychological effect that the disease could cause;
       that neurofibromatosis attacks the central nervous tissue;
       and that the [c]hild was developmentally delayed.

           On April 24, 2013, DHS and the DHS visiting nurse
       made a joint visit to the family’s home to investigate the
       allegations of the GPS Report. Mother and Father stated
       that they were not aware of the appointments for [C.S.H.].
       Father stated that he did not know that the [c]hild’s doctor
       wanted him to take the [c]hild for an evaluation for
       neurofibromatosis and that the doctor did not discuss the
       [c]hild’s condition with him.

          DHS subsequently learned that C.B[.]-A.R. was also
       diagnosed as suffering from neurofibromatosis.

          DHS also learned that C.B[.]-A,R. has severe behavioral
       issues and is prescribed medication. Mother stated that
       she does not provide the [c]hild with her medication
       because she believes that it makes her behavior worse.

          On May 29, 2013, Mother gave birth to C.C.R. DHS
       referred the family for Rapid Service Response Initiative
       (RSRI) to assist with scheduling the Children’s
       appointments.

          On July 9, 2013, DHS implemented In-Home Protective
       Services (IHPS) through the Family Support Center.

          On or about September 11, 2013, DHS learned that the
       family was scheduled to be evicted from their home on
       September 15, 2013. IHPS spoke with Father about the
       family’s planned living arrangements and Father stated
       that the family would be residing with relatives; however,



                                  -4-
J-S06032-17


       Father became evasive and failed to provide IHPS with an
       address.

          On September 17, 2013, IHPS went to the home. The
       family could be heard inside of the apartment; however,
       no one answered the door.

          On September 18, 2013, DHS attempted to visit the
       family, without success.

          On October 15, 2013, a hearing for all the Children was
       held before the Honorable Allan L. Tereshko. Adjudication
       was deferred, DHS to supervise.       Mother referred to
       [Behavioral      Health      Services      (BHS)]       for
       consultation/evaluation.  DHS to re-inspect the home
       within seven days.     IHPS through family supports to
       continue.    Parents to comply with all services and
       recommendations, cooperate with DHS, Agency and Child
       Advocate. Safety to be provided at next Court date.

          DHS learned that C.C.R. was        also   diagnosed   as
       suffering from neurofibromatosis.

          An Adjudicatory Hearing was held on November 4, 2013
       before Judge Allan L. Tereshko. The [c]ourt adjudicated
       the four Children Dependent and committed them to DHS.
       Physical custody of the Children to remain with the
       parents, subject to the conditions and limitations as the
       Court prescribes, including supervision. DHS to implement
       family finding, and referral to Family School. Mother and
       Father to be referred to and receive a Parenting Capacity
       Evaluation. Mother is referred to [the Clinical Evaluation
       Unit (CEU)] for an assessment, dual diagnosis and a
       forthwith drug screen (to include alcohol). FSP meeting is
       to occur within 30 days.

          A Permanency Review Hearing was held on February 7,
       2014 before Judge Allan L. Tereshko, who found that DHS
       shall maintain legal custody of the Children. The Children
       are placed in Foster Care through PCV, (Presbyterian
       Children’s Village). Mother and Father to have weekly
       supervised visits with the Children at Agency. Father
       completed parenting capacity evaluation. Mother to attend
       Family School. Mother and Father re-referred to CEU for


                                  -5-
J-S06032-17


       forthwith drug screen (to include alcohol), dual diagnosis
       assessment and monitoring. Mother and Father to attend
       Children’s medical appointments.        Mother to attend
       parenting capacity evaluation scheduled for 2/12/2014.
       Father to complete part 2 of parenting capacity evaluation.
       Mother and Father to attend ARC [Achieving Reunification
       Center] program and comply with CEU recommendations.
       DHS to re- evaluate parent’s home. As to C.D.R., Jr., he is
       receiving therapy at PCV and receives intense tutoring at
       school. As to C.B[.]-A.R., she is scheduled to be evaluated
       at Easter Seals. She had an eye evaluation and is in need
       of glasses, and continues to be monitored at St.
       Christopher’s for medical disorder. As to [C.S.H.], he is
       receiving sign language, speech therapy and occupational
       therapy. He has been referred to Center for Autism. As to
       C.C.R., he is receiving WIC services, and will follow up at
       St. Christopher’s regarding genetic disorder on 3/9/2014.
       He is attending daycare.

          On May 2, 2014, CEU submitted a Progress Report as to
       Father, which stated that Father failed to comply with the
       Court ordered drug and alcohol assessment in that he was
       a no call/no show for his scheduled appointment on
       3/6/2014.    The Report also stated that Father’s drug
       screen on 2/7/2014 was positive for cocaine and
       marijuana. A Permanency Review Hearing was held on
       May 9, 2014 before Judge Kevin M. Dougherty, who found
       that DHS shall maintain legal custody of the Children. The
       Children are placed in Foster Care through PCV. Mother
       and Father to have supervised visits with the Children at
       Agency.    Regarding Mother, there has been moderate
       compliance with the permanency plan, in that Mother
       receives services through ARC, mental health services
       through Community Counsel, complied with first part of
       parenting capacity evaluation. Mother receives services
       through Family School. Regarding Father, there has been
       minimal compliance with the permanency plan, in that
       Father was noncompliant with FSP objectives, services and
       recommendations. Father was referred to ARC, and Father
       did not comply with second half of parenting capacity
       evaluation (rescheduled 3 times). Report submitted from
       CEU for Father. As to C.D.R., Jr., the Child is doing well.
       As to C.B[.]-A.R., the Child is doing well and receives 45
       minutes of special instruction in daycare, and medical


                                  -6-
J-S06032-17


       treatment through St. Christopher’s Hospital.        As to
       [C.S.H.], he is doing well and receiving services through
       Elwyn. As to C.C.R., he is doing well and referred to Child
       Link    Early   Intervention    Services,    no    services
       recommended.

          A Permanency Review Hearing was held on June 20,
       2014 before Judge Walter Olszewski, who found that DHS
       shall maintain legal custody of the Children. The Children
       shall remain in Foster Care through The Village. Regarding
       Mother, there has been full compliance with the
       permanency plan.        Regarding Father, there has been
       minimal compliance with the permanency plan. Father is
       re-referred to CEU for an assessment and forthwith drug
       screen. Father is to complete second portion of parenting
       capacity evaluation scheduled for 7/15/2014. DHS to re-
       refer Father to ARC.       Mother is referred to BHS for
       consultation/evaluation, and is to sign releases of
       information. Children are authorized to travel with foster
       parent to South Carolina from 8/16/2014 through
       8/23/2014.        All specific information regarding the
       vacation/trip is to be provided to counsel.

          On June 24, 2014, Mother underwent a [parent capacity
       evaluation (PCE)] conducted at Assessment & Treatment
       Alternatives, Inc., (ATA) by William Russell, Ph.D., and
       Samantha Brenner, M.A. The PCE stated that there are
       several barriers to Mother providing safety and
       permanency to the Children; that those barriers include a
       minimization of the role she played in the situation which
       precipitated DHS involvement and the inability to
       acknowledge her Children’s behavioral problems; that she
       also minimizes Father’s drug use; that Mother neglected to
       take responsibility for her Children not receiving
       appropriate medical treatment; that she projected blame
       on the City for the removal of her Children; and that she
       denied all allegations that her home was unkempt, chaotic,
       and that the Children were not up to date on their
       immunizations. The PCE also stated that Mother was
       diagnosed with persistent depressive disorder and that she
       does not function well in complex situations. The PCE
       recommendations were for Mother to obtain appropriate
       housing with an adequate number of bedrooms for her
       Children; that the home be inspected frequently to assess


                                  -7-
J-S06032-17


       for safety hazards and/or the home being unkempt, that
       the home be affordable based on income; that she obtain
       employment;        that   she   participate   in   available
       programming to help parents continue to develop skills as
       well as receive professional and peer support; that she
       receive psychoeducation on the seriousness of the
       Children’s medical needs and the importance of taking
       them to their medical appointments; and that Mother
       should participate in individual therapy to assess her with
       understanding her depressed mood and increasing her
       ability to anticipate problems.

          On July 2, 2014, Mother underwent a Psychological
       Evaluation which was conducted by Stacey A. Summers,
       Psy.D.   The Evaluation stated that most of Mother’s
       problems can be directly related to her cognitive deficits;
       that she can become easily overwhelmed and confused,
       which impedes her functioning in daily life; that Mother
       would benefit from case management services geared
       toward individuals with intellectual disabilities; that without
       these support services, Mother would likely have difficulty
       securing the resources necessary to have her Children
       return to her care; and that it was recommended that
       Mother participate in individual outpatient therapy in order
       to handle her current life stressors as well as to manage
       her anxious and depressive symptoms.

          On[ ] July 15, 2014, Father underwent a PCE at ATA
       conducted by Dr. Russell and Dr. Brenner. The PCE stated
       that Father minimizes the role he played in the situation
       which precipitated DHS involvement; that he failed to
       acknowledge any DHS concerns; he indicated the reason
       his Children were removed was due to false allegations of
       safety hazards in the home; that he failed to recognize any
       behavior problems with the Children; that he glossed over
       any financial problems; and he projected blame on DHS for
       his inability to afford and purchase a suitable home. The
       PCE recommendations were for Father to participate in
       drug and alcohol treatment with random drug screens;
       that he and Mother should attend couples counseling to
       address any past and/or current issues in their
       relationship; that he should obtain suitable and stable
       housing; that the home should have enough bedrooms to
       accommodate the Children; that the home should be


                                    -8-
J-S06032-17


       inspected for safety hazards prior to the Children being
       allowed to reside there; and that the home should be
       affordable based on income.

          On August 29, 2014, CEU submitted a Report as to
       Father, which referred him to outpatient drug and alcohol
       treatment.

          A Permanency Review Hearing was held on September
       2, 2014 before Judge Kevin M. Dougherty, who found that
       DHS shall maintain legal custody of the Children. The
       Children shall remain in Foster Care through The Village.
       Mother and Father have weekly supervised visits with the
       Children. A referral for therapeutic visits between the
       parents and Children is to be made forthwith. Mother and
       Father completed their Parenting Capacity Evaluations.
       Mother’s Psychological Evaluation from BHS has been
       distributed to all parties. Mother to continue with mental
       health treatment and Father is to continue his through ARC
       program. Father is re-referred to CEU for a forthwith
       screen and assessment with four random drug screens
       prior to the next court date. DHS is to explore D&A
       treatment and mental health options for Father. Mother is
       to be referred for Intellectual Disability Services [(IDS)].
       Dr. Russell to write up an Addendum after receiving and
       reviewing Mother’s Psychological Evaluation from BHS. As
       to C.D.R., Jr., he is not receiving any special services at
       this time and is doing well. He completed his therapy
       through the Village.       As to C.B[.]-A.R., she receives
       medical follow up for her condition through St.
       Christopher’s.     She completed an MRI with an ER
       scheduled ultrasound today. Child attends school with a
       current IEP. As to [C.S.H.], he receives occupational,
       speech and special instruction services through DE County
       Intermediate Unit. MRI scheduled for 9/10/2014. As to
       C.C.R., he receives appropriate services through DuPont.

          On December 1, 2014, CEU submitted a Report as to
       Father, which stated that on 10/15/2014 Father reported
       that he was engaged in drug and alcohol treatment at
       Gaudenzia, and that per Guadenzia Outreach staff, Father
       is not now and has never been enrolled in treatment
       through their facility.



                                  -9-
J-S06032-17


           A Permanency Review Hearing was held on December
        2, 2014 before the Honorable Allan L. Tereshko, who found
        that DHS shall maintain legal custody of the Children. The
        Children shall remain in Foster Care through The Village.
        Mother and Father have weekly supervised visits with the
        Children, supervised with Parents Therapeutic through
        ATA. Mother has been in substantial compliance with
        permanency plan, Mother complying with FSP objectives,
        services and recommendations, completed Parenting
        Capacity Evaluation, receives mental health services
        through Community Counsel and attends Family School.
        Father has been in substantial compliance with
        permanency plan, Father was referred to ARC for services,
        receives drug and alcohol counseling through Gaudenzia.
        Father did complete Parenting Capacity Evaluation,
        currently not participating in couples counseling. Father
        complying with all FSP objectives, services and
        recommendations. Mother referred to IDS Services, DHS
        did make referral to ATA for Addendum for PCE for Mother.
        Mother to provide social security card and birth certificate
        to DHS. Father referred back to CEU for monitoring,
        forthwith full drug and alcohol screen and three random
        screens prior to next court date. Parents to sign release of
        information, comply with FSP objectives, services and
        recommendations.      As to [C.S.H.], foster parent gave
        notice due to Child’s behaviors.

            On February 4, 2015, DHS held a FSP meeting. The
        permanency goal for the Children was changed to
        “Adoption.”[3] The parental objectives for Mother were to
        maintain all appointments for the Children and comply with
        all treatment recommendations; to make herself available
        to discuss any issues regarding the Children; to call to
        confirm prior visits; to participate in court ordered mental
        health evaluations and sign releases of information; to
        comply with all treatment recommendations including
        therapy and or medication management as prescribed; to
        ensure that the health or safety hazards at the residence
        are corrected, such as exposed wiring, securely covered
        heating system, and a functioning toilet; to ensure that all

3
  The dockets reveal that a concurrent plan of adoption was set forth in the
trial court’s December 2, 2014 and May 18, 2015 permanency orders.



                                   - 10 -
J-S06032-17


       utilities remain operable at all times; to attend Family
       School; and to obtain employment.                The parental
       objectives for Father were to attend all appointments for
       the      Children    and    comply     with    all  treatment
       recommendations; to make himself available to discuss
       any issues regarding the Children; to call to confirm prior
       to visits; to participate in family therapy with Mother; to
       participate in drug and alcohol treatment and comply with
       all recommendations; to participate in services through
       ARC; to ensure that the health or safety hazards at the
       residence are corrected, such as exposed wiring, securely
       covered heating system, and a functioning toilet; to ensure
       that all utilities remain operable at all times.

          On February 26, 2015, Mother participated in a PCE
       Addendum at ATA conducted by Dr. Russell and Ms.
       Peterson. The PCE Addendum stated that Mother was
       unable to demonstrate any notable progress since her last
       evaluation in developing the capacity to provide for her
       Children; that there remains concerns regarding her
       capacity to provide safety and permanency to her
       Children; that she continues to minimize the role she and
       the Father played in the situation which precipitated DHS
       involvement; that she continues to not acknowledge the
       Children’s behavioral problems/special needs; that she has
       yet to acquire appropriate housing; that she continues to
       be unemployed; that, despite recommendations from two
       separate evaluations, she has yet to enroll in mental
       health treatment; and that, in light of the lack of progress,
       her cognitive limitations, and her difficulty recognizing her
       Children’s needs, an intensive case manager should be
       assigned to her case. The PCE Addendum also stated that
       Mother appeared to be functioning in the borderline range
       in intelligence and a diagnosis of Intellectual Disability,
       Mild should be explored.

          On March 2, 2015, CEU submitted a report as to Father,
       which stated that Father failed to provide verification of his
       enrollment in drug and alcohol treatment.

          A Permanency Review Hearing was held on March 3,
       2015 before the Honorable Allan L. Tereshko, who found
       that DHS shall maintain legal custody of the Children. The
       Children shall remain in Foster Care through The Village.


                                   - 11 -
J-S06032-17


       Mother and Father to have weekly supervised visits with
       the Children at the Agency for one hour. CEU Report as to
       Father is incorporated into the record by reference. Father
       referred to the CEU unit for a forthwith drug screen, 3
       randoms, assessment, and monitoring.

          On May 14, 2015, CEU submitted a progress report as
       to Father, which stated that Father failed to comply with
       the Court ordered drug and alcohol assessment in that he
       was a no call/no show for his scheduled appointment on
       4/6/2014. The Report also stated that Father did go to
       CEU on 5/11/2015, but failed to reschedule an
       appointment to be assessed.

          A Permanency Review Hearing was held on May 18,
       2015 before the Honorable Allan L. Tereshko, who found
       that DHS shall remain in legal custody of the Children.
       The placement of the Children shall remain in a Pre-
       Adoptive Home through The Village. Mother and Father
       are offered weekly supervised visits with the Children at
       the Agency. As to C.D.R., Jr., he receives Child Guidance
       therapy services, speech therapy and attends school. As
       to C.B[.]-A.R., she receives individual therapy through
       PCV, and is scheduled for an Autism evaluation of
       6/16/[2015]. As to [C.S.H.], he attends Easter Seals and
       receives speech, occupation and special instruction
       services. He has been diagnosed with Autism and will
       receive appropriate wrap around services. As to C.C.R., he
       receives speech therapy. Mother has been referred to IDS
       Services, and referred to BHS for consultations and
       evaluations. Father is re-referred for an updated PCE, and
       is referred to CEU for assessment, forthwith screen and
       three random drug screens prior to next court date.

          A Permanency Review Hearing was held on September
       1, 2015 before the Honorable Allan L. Tereshko, who found
       that DHS shall remain in legal custody of the Children.
       The placement of the Children shall remain in Foster Care
       through The Village. Mother and Father are offered weekly
       supervised visits with the Children at the Agency for one
       hour.   Father is to report for his PCE Addendum on
       10/15/2015. DHS is to forward copy of PCE to all parties.
       Family School is discharged.



                                 - 12 -
J-S06032-17


            C.B[.]-A.R., [C.S.H.], and C.C.R. are diagnosed as
         suffering from neurofibromatosis, which is a genetically-
         inherited disorder in which the nerve tissue grows tumors
         (neurofibromas) that may be benign and may cause
         serious damage by compressing nerves and other tissues.
         The disorder affects all neural crest cells (Schwann cells,
         melanocytes, and endoneurial fibroblasts).           Cellular
         elements from these cell types proliferate excessively
         through the body, forming tumors; melanocytes also
         function abnormally in this disease, resulting in disordered
         skin pigmentation and café au lait spots. The tumors may
         cause bumps under the skin, colored spots, skeletal
         problems, pressure on spinal nerve roots, and other
         neurological problems. Neurofibromatosis is an autosomal
         dominant disorder, which means only one copy of the
         affected gene is needed for the disorder to develop.
         Therefore, if only one parent has neurofibromatosis, his or
         her children have a 50 percent chance of developing the
         condition as well.

           Father     is    diagnosed        as    suffering     from
         neurofibromatosis.

            Mother is diagnosed with persistent depressive disorder.

Trial Ct. Op., 10/11/16, at 3-17 (record citations omitted).

      On December 22, 2015, DHS filed the petitions to terminate Mother’s

and Father’s parental rights to Children under 23 Pa.C.S. § 2511(a)(1), (2),

(5), (8), and (b). That same day, DHS filed petitions for a goal change to

adoption.

      The trial court held hearings on April 20, 2016, and July 12, 2016. On

July 12, 2016, the court entered the orders terminating Mother’s parental




                                    - 13 -
J-S06032-17


rights to Children and changing the goal to adoption. These timely appeals

followed.4

      Mother presents the following questions for review:

            1. Did the trial court commit an error of law and abuse
         of discretion by involuntarily terminating Mother’s parental
         rights under 23 Pa.C.S. § 2511 (a)(1), where the evidence
         showed that Mother substantially complied with the Family
         Service Plan goals established by the [DHS]?

            2. Did the trial court commit an error of law and abuse
         of discretion by involuntarily terminating Mother’s parental
         rights under 23 Pa.C.S. § 2511 (a)(2), (5), and (8) where
         [DHS] failed to prove by clear and convincing evidence
         that Mother’s conduct warranted involuntary termination?

            3. Did the trial court commit an error of law and abuse
         of discretion by involuntarily terminating Mother’s parental
         rights without fully considering the impact of termination
         on the emotional needs and welfare of the Children, as
         required under 23 Pa.C.S. § 2511(b)?

            4. Did the trial court commit an error of law and abuse
         of discretion by changing the goal for all four Children from
         reunification to adoption when DHS failed to present clear
         and convincing evidence that such a goal change was in
         the Children’s best interests?

Mother’s Brief at 2-3.

      We first address Mother’s first two questions, in which she challenges

the trial court’s determination that termination of her parental rights was

warranted under Section 2511(a). She asserts, in relevant part, that DHS


4
  Mother submitted a Pa.R.A.P. 1925(b) statement contemporaneously with
his notice of appeal. See Pa.R.A.P. 1925(a)(2)(i). The trial court prepared a
responsive opinion.




                                    - 14 -
J-S06032-17


failed to establish that “the conditions that contributed to Children’s

placement continue to exist.” Id. at 12. She asserts that those conditions

“have been substantially rectified.” Id. Specifically, Mother contends:

            Mother’s Family Service Plan objectives included that
         she obtain safe housing, attend a BHS evaluation and
         Parenting Capacity Evaluation and comply with treatment
         recommendations, attend medical appointments for the
         Children, and visit with the Children.

            Mother eliminated the exposed wiring in her home and
         fixed the utility issues. Mother’s home was cleared as safe
         and appropriate. Mother completed the Healthy Relations,
         Mental Health, and Parent Education courses at the
         Achieving Reunification Center (ARC). Mother attended
         individual     therapy    through    Community     Counsel
         consistently from March until December of 2014. Mother
         completed a psychological evaluation and a parenting
         capacity evaluation.      Mother attended at least some
         medical appointments for her Children, and expressed a
         basic understanding of the health concerns with each child
         in her testimony.

            Mother also substantially complied with visitation. The
         record shows that Mother successfully completed the
         program at Family School with [C.S.H.] and C.C.R.
         Further, Family School reports indicated that Mother was
         an active participant understood what she was learning
         there. Mother also consistently attended weekly visits with
         her children, including therapeutic visits.

Id. at 13-14 (record citations omitted).

      Additionally, Mother notes the her “IQ was determined to be 66” and

that “‘most of [her] problems can be directly related to her cognitive

deficits.’” Id. at 14 (citations omitted). She contends:

         Because [she] is cognitively limited, she may require
         additional assistance to fully grasp the nature of her
         Children’s various conditions. Mother’s parenting capacity


                                    - 15 -
J-S06032-17


          evaluation indicated that Mother would benefit from
          psychoeducation surrounding [Children]’s medical needs,
          or even intensive case management services to assist
          Mother in meeting the Children’s medical needs. No such
          psychoeducation was ever provided for Mother, and
          although Mother was referred to IDS for case management
          services, her worker did not attempt to assist Mother with
          following up on the referral. Ms. John testified that she
          obtained the necessary documentation from Mother and
          provided it to IDS, but “they just never followed through.”

Id. (record citations omitted). We are constrained to conclude that no relief

is due.

      Our standards for reviewing an appeal from an order terminating

parental rights are well settled.

          [A]ppellate courts must apply an abuse of discretion
          standard when considering a trial court’s determination of
          a petition for termination of parental rights.           As in
          dependency cases, our standard of review requires an
          appellate court to accept the findings of fact and credibility
          determinations of the trial court if they are supported by
          the record. In re R.J.T., [ ] 9 A.3d 1179, 1190 (Pa.
          2010). If the factual findings are supported, appellate
          courts review to determine if the trial court made an error
          of law or abused its discretion. Id.; R.I.S., 36 A.3d 567,
          572 (Pa. 2011) (plurality opinion)]. As has been often
          stated, an abuse of discretion does not result merely
          because the reviewing court might have reached a
          different conclusion. Id.; see also Samuel Bassett v.
          Kia Motors America, Inc., [ ] 34 A.3d 1, 51 (Pa. 2011);
          Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
          Instead, a decision may be reversed for an abuse of
          discretion   only   upon     demonstration     of     manifest
          unreasonableness, partiality, prejudice, bias, or ill-will. Id.

          . . . [E]ven where the facts could support an opposite
          result, as is often the case in dependency and termination
          cases, an appellate court must resist the urge to second
          guess the trial court and impose its own credibility
          determinations and judgment; instead we must defer to


                                      - 16 -
J-S06032-17


         the trial judges so long as the factual findings are
         supported by the record and the court’s legal conclusions
         are not the result of an error of law or an abuse of
         discretion. In re Adoption of Atencio, 650 A.2d 1064,
         1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “The

standard of clear and convincing evidence is defined as testimony that is so

‘clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.’” Id. (citation omitted).

      Section 2511 of the Adoption Act governs the termination of parental

rights and requires a bifurcated analysis.    In re L.M., 923 A.2d 505, 511

(Pa. Super. 2007) (citations omitted).

         Initially, the focus is on the conduct of the parent. The
         party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section
         2511(a). Only if the court determines that the parent’s
         conduct warrants termination of his or her parental rights
         does the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best
         interests of the child.

Id.   This Court may affirm the trial court’s determination under Section

2511(a) with regard to any one subsection.      See In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc).


                                     - 17 -
J-S06032-17


           Section 2511(a)(8) provides:

        (a) General Rule.—The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                 *     *      *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions which
           led to the removal or placement of the child continue to
           exist and termination of parental rights would best
           serve the needs and welfare of the child.

23 Pa.C.S. § 2511(a)(8).

     This Court has stated:

        Section (a)(8) sets a 12–month time frame for a parent to
        remedy the conditions that led to the children’s removal by
        the court.      Once the 12–month period has been
        established, the court must next determine whether the
        conditions that led to the child[ren]’s removal continue to
        exist, despite the reasonable good faith efforts of DHS
        supplied over a realistic time period. Termination under
        Section 2511(a)(8) does not require the court to evaluate
        a parent’s current willingness or ability to remedy the
        conditions that initially caused placement or the availability
        or efficacy of DHS services.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted).

     Additionally,

        Section 2511(a)(8) explicitly requires an evaluation of the
        “needs and welfare of the child” prior to proceeding to
        Section 2511(b), which focuses on the “developmental,
        physical and emotional needs and welfare of the child.”
        Thus, the analysis under Section 2511(a)(8) accounts for
        the needs of the child in addition to the behavior of the
        parent.



                                     - 18 -
J-S06032-17


In re D.A.T., 91 A.3d 197, 205 (Pa. Super. 2014) (citation omitted).

      First, Children were adjudicated dependent on November 4, 2013, and

DHS filed the termination petitions on December 22, 2015, more than two

years later.   Therefore, the record establishes that DHS satisfied the first

requirement under Subsection (a)(8), namely, the twelve–month time frame

for a parent to remedy the conditions that led to the children’s removal by

the court.

      Second, Children were removed from parent’s care due to inadequate

housing, dangerous conditions in the home, and         Mother’s and Father’s

inability to provide for the Children’s medical and behavioral needs.   With

respect to Mother, the trial court heard the following testimony from Dr.

William Russell, who conducted the PCEs with Mother:

         Q [by DHS’s counsel].         And were there barriers to
         reunification at this time based on your evaluation?

         A. The most critical barriers centered around [Mother’s]
         inability to understand the reasons [C]hildren came into
         care. Whereas, she just did not know why. She did not
         see that there were any problems with [Children]. . . .

                                    ***

         [C]hildren were removed and you look at the reasons that
         they were removed, and you can see this in the DHS
         summaries, that the household was chaotic, unkempt.
         There were difficulties managing [C]hildren. . . .

         And when we got to 2015 it had been in the interviewing
         [sic] time supervised therapeutic visits provided to both
         parents and [C]hildren, where the same difficulty arose,
         difficulty managing [C]hildren, difficulty controlling



                                    - 19 -
J-S06032-17


         [C]hildren, difficulty acting appropriately with [C]hildren in
         a very confined environment.

            And then my evaluation, again, [Mother] present [sic]
         depressed, very flat affect. Still did not see any issues or
         problems.    She described to me how her discipline
         practices worked very well with [C]hildren.

N.T., 7/12/16, at 10-12.

      Additionally, there were ten supervised therapeutic visitations with

parents. Id. at 12-13. The visits were conducted by Dr. Dougal, whom Dr.

Russell supervised. Id. at 13. Dr. Russell noted:

         Supervised therapeutic visits are structured to provide
         parent or parents an opportunity to interact with the child
         or children in a very structured therapeutic setting. It’s a
         very confined physical space.      It is supervised by a
         therapist or psychologist. And the timeframe is usually
         very limited.    Subsequent to the actual visitation and
         interaction with parent and children there’s a feedback
         session where the therapist or psychologist will sit down
         with the parent or parents and provide them with
         information regarding the strengths and weaknesses and
         make suggestions for upcoming visits.

Id.   Based on the outcome of the supervised therapeutic visitations, Dr.

Russell opined that

         the parents demonstrated difficulty managing [C]hildren
         during the visits. They could do very well with one on one,
         but then that would leave one parent with three children to
         manage. When it was even two and two they had difficulty
         enforcing rules, cleanup. They just had a great deal of
         difficulty getting [C]hildren to respond positively to their
         direction.

Id. at 14.




                                     - 20 -
J-S06032-17


      On further examination by the Child Advocate, Dr. Russell asserted

that “in the case of [C]hildren, you have children with hyperactivity, children

with autism. Clearly these are children with behavioral difficulties as both

record reflected and as our evaluation reflected.” Id. at 16. When asked

whether Mother “seem[ed] to understand the significance of [C]hildren’s

diagnoses[,]” Dr. Russell answered “No, she did not.” Id.

      Dr. Russell’s testimony was corroborated by Ashley John, a DHS social

worker, who testified that reunification was ruled out “due to [M]other not

being able to comprehend the medical and mental health needs of

[C]hildren.”   N.T., 4/20/16, at 18.    Ms. John continued: “All [C]hildren

exhibit both medical and mental health needs that the parents need to focus

on.   And [Mother] was not able to comprehend the needs and age

appropriate developmental tests for each child.” Id. Ms. John further noted

that Mother and Father “felt like [Children’s] needs were being met and

that’s what they were doing from the beginning and that DHS, there was no

need for DHS involvement.” Id. at 33.

      Thus, it is apparent Mother had taken steps to remedy the conditions

that led to the removal of Children, including the harmful condition in the

family residence and complying with the FSP goals initially set for her.

Nevertheless, after approximately two years, Mother made little progress in

her ability to manage Children and tend to their medical, mental health, and




                                    - 21 -
J-S06032-17


developmental needs.      Accordingly, the conditions leading to Children’s

removal continued to exist.

      Third, in addition to the testimony that Mother did not comprehend the

medical, mental health, and developmental needs of Children, the trial court

heard testimony regarding the bonds between Mother and Children. Brenda

Hodges, a case manager at The Village, testified that she observed bonding

among the family, but the bond was more “like friends getting together.”

N.T., 4/20/16 at 57. She noted that during the weekly visits, “[t]he family

gets together for a meal in a controlled setting they do well, but as soon as

the meal is over [Father] sits on the sofa and [Mother] basically attempts to

engage with [C]hildren, but they each come and go in their own direction.

They’re not really interacting.” Id. at 56-57.

      Janaya Davis, a case supervisor at The Village, testified that Mother

         did try to interact with each one of the children
         individually, but at times it would be difficult for her
         because she was focused more on [C.S.H.] She would
         take [C.S.H.] and [C.C.R.] to get their diapers changed.
         She would ask [C.B.-A.R.], “How’s school?” And [C.D.R,
         Jr.] and [C.B.-A.R.] how school was but that was pretty
         much the extent of it.

Id. at 53. Ms. Davis noted that there was “[n]ot really” physical interaction

with Children, but acknowledged they would hug when they said goodbye.

Id.   Ms. Davis further asserted that Children—in particular, C.B.-A.R. and

C.S.H., whom she supervised—did not ask when they would be able to

return home with Mother. Id.



                                    - 22 -
J-S06032-17


      Therefore, the record contains sufficient evidence to conclude that

termination would best serve the needs and welfare of Children under

Section 2511(a)(8).

      To the extent Mother raises the lack of services for her intellectual

disability, we are constrained to reiterate that reasonable efforts toward

reunification are not required before the filing of a petition to terminate

parental rights. See In re D.C.D., 105 A.2d 662, 675 (Pa. 2014) (holding

“nothing in the language or the purpose of Section 6351(f)(9) [of the

Juvenile Act, 42 Pa.C.S. §§ 6301-6375] forbids the granting of a petition to

terminate parental rights, under Section 2511, as a consequence of the

agency’s failure to provide reasonable efforts to a parent”). In any event,

Ms. John testified that she assisted Mother in the registration process for

social security and IDS.       N.T., 4/20/16, at 35.     However, Ms. John

maintained that “from there [Mother] had to follow up with appointments . .

. .” Id. Mother, in turn, testified as follows:

         Q [by Child Advocate]. At one point it was recommended
         that you apply for IDS Intellectual Disability Services. Did
         you ever apply for that?

         A. Yes.

         Q. Are you receiving IDS?

         A. Not yet. I didn’t hear nothing back from them yet.

         Q. Okay when did you contact them?

         A. I didn’t contact them yet but I thought they were
         supposed to send me something out in the mail.


                                     - 23 -
J-S06032-17



N.T., 7/12/16, at 41-42. Thus, the record belies Mother’s suggestion that

DHS failed to undertake reasonable efforts to carry out her appointments

with IDS.

      In light of the foregoing, we conclude that there was sufficient

evidence that termination would be in the best interests of the needs and

welfare of Children under Section 2511(a)(8).     Accordingly, we discern no

error in the trial court’s determination that DHS presented clear and

convincing evidence for termination under Section 2511(a).

      Mother next argues that the trial court erred in finding termination of

her parental rights was warranted under Section 2511(b). She contends the

court (1) “erroneously concluded that ‘there’s no evidence that [the loss of]

that bond could not be remedied with the appropriate therapy[ ]’” and (2)

improperly “cited the bond between the Children and their respective

caretakers in support of the conclusion that the Children would not suffer

irreparable harm if the bond with their Mother was permanently severed.”

Mother’s Brief at 16. No relief is due.

      Section 2511(b) states:

         (b) Other considerations.―The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent.



                                     - 24 -
J-S06032-17


23 Pa.C.S. § 2511 (b).

     “Intangibles such as love, comfort, security, and stability are involved

in the inquiry into the needs and welfare of the child.” In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted).         Further, the trial

court “must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.” Id. (citation omitted).

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     The mere existence of an emotional bond does not preclude the
     termination of parental rights. Rather, the orphans’ court must
     examine the status of the bond to determine whether its
     termination “would destroy an existing, necessary and beneficial
     relationship.” As we explained in In re A.S., 11 A.3d 473, 483
     (Pa. Super. 2010),

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. Additionally, this Court stated that the
            trial court should consider the importance of continuity of
            relationships and whether any existing parent-child bond
            can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (some citations omitted).

     Moreover, our Supreme Court stated that “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.”    In re T.S.M., 71 A.3d 251, 268 (Pa. 2013) (citation omitted).



                                      - 25 -
J-S06032-17


The T.S.M. Court directed that in weighing the bond considerations pursuant

to Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.”   Id. at 269.   The Court observed that, “[c]hildren are young for a

scant number of years, and we have an obligation to see to their healthy

development quickly.      When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

     As noted above, the trial court heard evidence that although there was

a bond between Mother and Children, the bonding appeared minimal.

Moreover, the trial court also heard ample evidence that Children were in

pre-adoptive foster homes, were having their needs and welfare met, and

were bonding with their respective foster parents.     For example, Ms. John

asserted:

         [C.D.R., Jr. is] able to know who his biological parents are
         and foster parents. DHS has had several conversations
         with him. The child is willing and wants to remain in the
         care of his foster parent. He does have a close bond.
         They do may [sic] activities. His mental health, his needs
         overall is being met by the foster parent and the child
         enjoys the relationship he has with the foster parent and
         her other children in the home.

Id. at 20-21. Ms. John testified that C.C.R. has been in foster parent’s care

since “he was a couple months old[,] he considers [foster parent] his mom

and he has a deep connection and a bond with [her] and considers her to be

his mother.” Id. at 21.

     Similarly, Ms. Davis noted that C.B.-A.R. and C.S.H. have been with

their foster parent for one and a half years.     N.T., 4/20/16, at 49.   She


                                     - 26 -
J-S06032-17


noted that their foster parent worked to correct some of the behavioral

issues with Children, including C.B.-A.R.’s past tendency to grab items, such

as candy, from the floor, as well as C.S.H.’s potty-training.     Id. at 49-50.

Ms. John testified that C.B.-A.R. called her foster mother “mom.” Id. at 23.

      Contrary to Mother’s suggestion, such factors are germane to the trial

court’s assessment of the needs and welfare of Children under Section

2511(b). See In re T.S.M., 71 A.3d at 268. Moreover, the trial court heard

testimony that adoption would be in the best interests of Children, that

although a bond existed between Mother and Children, Children’s bonds with

their parents was not appropriate, and that the effects of the termination of

those bonds could be managed with therapy. See N.T., 4/20/16, at 18-20,

50-51, 58. In light of the foregoing, we affirm the trial court’s determination

to terminate Mother’s parental rights under Section 2511(b).

      Mother lastly contends that the trial court erred in changing the

family’s goal from reunification to adoption. According to Mother, the goal

change to adoption is not “best suited” to the needs and welfare of Children.

Mother claims that adoption would sever the bonds between Children and

Mother, as well as the sibling relationships among C.B.-A.R. and C.S.H., on

the one hand, and C.D.R., Jr. and C.C.R., on the other. We discern no basis

to disturb the trial court’s decision to change the goal to adoption.

      Our standard of review is as follows:

         When reviewing an order that changes the placement goal
         of a dependent child from reunification to termination of


                                     - 27 -
J-S06032-17


         parental rights and adoption pursuant to the Juvenile Act,
         our standard of review is abuse of discretion. . . .

            When reviewing such a decision we are bound by the
            facts as found by the trial court unless they are not
            supported in the record. Furthermore, in a change
            of goal proceeding, the trial court must focus on the
            child and determine the goal in accordance with the
            child's best interests and not those of his or her
            parents.

In re G.P.-R., 851 A.2d 967, 973 (Pa. Super. 2004) (citations omitted).

      Section 6351 requires the trial court to determine, inter alia, “[i]f and

when the child will be placed for adoption, and the county agency will file for

termination of parental rights in cases where return to the child's parent,

guardian or custodian is not best suited to the safety, protection and

physical, mental and moral welfare of the child.” 42 Pa.C.S. § 6351(f.1)(2).

         [T]he focus of all dependency proceedings, including
         change of goal proceedings, must be on the safety,
         permanency, and well-being of the child.          The best
         interests of the child take precedence over all other
         considerations, including the conduct and the rights of the
         parent. . . . [W]hile parental progress toward completion
         of a permanency plan is an important factor, it is not to be
         elevated to determinative status, to the exclusion of all
         other factors.

In re M.T., 101 A.3d 1163, 1175 (Pa. Super. 2014) (citation omitted).

      Although the trial court did not address this issue in its Rule 1925(a)

opinion, we discern no merit to Mother’s argument that the trial court erred

in granting a goal change from reunification to adoption. As noted above,

the trial court appropriately considered the needs and welfare of Children, its

findings were supported by the record, and its balance between Children’s


                                    - 28 -
J-S06032-17


bonds with parents, their bonds with their respective foster parents, and

Children’s interests in safety, permanency, and well-being evince no abuse

of discretion or error of law.     See In re G.P.-R., 851 A.2d at 973.

Moreover, we note that “the general rule disfavoring separation of siblings . .

. is not controlling.”   In re R.P., 956 A.2d 449, 458 (Pa. Super. 2008.).

Thus, we conclude Mother’s argument warrants no relief.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/24/2017




                                    - 29 -